Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158360(53)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  ATTORNEY GENERAL and DEPARTMENT                                                                                     Justices
  OF ENVIRONMENTAL QUALITY,
           Plaintiffs-Appellants,
                                                                    SC: 158360
  v                                                                 COA: 339754
                                                                    Ingham CC: 94-077813-CE
  POLYONE CORPORATION, Successor to
  M.A. HANNA COMPANY,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion to allow out-of-state attorney Mark D.
  Shepard to temporarily appear and practice in the case before this Court is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 26, 2018

                                                                               Clerk